         Case 6:19-cv-00527-ADA Document 48 Filed 07/31/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

SYNKLOUD TECHNOLOGIES, LLC
             Plaintiff,
                                              CIVIL ACTION NO. 6:19-cv-00525-ADA
v.
                                                     JURY TRIAL DEMANDED
DROPBOX, INC.,
                      Defendant.


SYNKLOUD TECHNOLOGIES, LLC
             Plaintiff,
                                              CIVIL ACTION NO. 6:19-cv-00526-ADA

                                                     JURY TRIAL DEMANDED
DROPBOX, INC.,
                      Defendant.


SYNKLOUD TECHNOLOGIES, LLC
             Plaintiff,
                                              CIVIL ACTION NO.: 6:19-cv-00527-ADA

                                                     JURY TRIAL DEMANDED
ADOBE, INC.,
                      Defendant.


                          ORDER STAYING CASE DEADLINES

This Court has set a Status Conference in the above styled cases for August 5, 2020 at 2:00 p.m.

In connection with that setting, the Court ORDERS that all deadlines set forth in the respective

Agreed Scheduling Orders entered in the three cases, including but not limited to the July 31

deadline for Responsive Claim Construction briefs, are STAYED until further order of this

Court.
         Case 6:19-cv-00527-ADA Document 48 Filed 07/31/20 Page 2 of 2




SIGNED this 31st day of July, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
